                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAMUEL SALLOUM,

      Plaintiff,                                             Case No. 19-cv-13505
                                                             Hon. Matthew F. Leitman
v.

CHARLES KABLE IV, et al.,

     Defendants.
__________________________________________________________________/
                    ORDER GRANTING PLAINTIFF LEAVE
                   TO FILE A FIRST AMENDED COMPLAINT

      On November 26, 2019, Plaintiff Samuel Salloum filed this action against

Defendant Charles Kable IV and others. (See Compl., ECF No. 1.) In the Complaint,

Salloum alleges that he has wrongfully been placed in the federal government’s

Terrorist Screening Database and that as a result of that placement, he has been

subjected to additional screenings and interrogations when travelling. (See id.)

      The named Defendants1 have now filed a motion to dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (See Mot., ECF No. 8.)

Defendants argue, among other things, that Salloum has failed to plead sufficient

facts in support of at least some of his claims. (See id.)




1
 Salloum also brings claims against unidentified “John Doe” and “Jane Doe”
Defendants.

                                           1
      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Salloum the opportunity to file a First Amended Complaint in

order to remedy the purported pleading defects that Defendants have raised in their

motion. The Court does not anticipate allowing Salloum another opportunity to

amend to add factual allegations that he could now include in his First Amended

Complaint. Simply put, this is Salloum’s opportunity to allege any and all additional

facts, currently known to him, that may cure the alleged pleading deficiencies in the

Complaint and that could support the essential elements of his claims.

      By March 3, 2020, Salloum shall notify the Court and Defendants in writing

whether he will amend the Complaint or respond to the motion to dismiss. If

Salloum provides notice that he will be filing a First Amended Complaint, he shall

file that amended pleading by no later than March 17, 2020, and Defendants shall

answer or otherwise respond to it by no later than April 14, 2020. Upon the filing of

a First Amended Complaint, the Court will terminate without prejudice Defendants’

currently-pending motion to dismiss as moot. If Salloum provides notice that he will

not be filing a First Amended Complaint, he shall file responses to Defendants’

motion to dismiss in accordance with the Court’s Local Rules.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: February 18, 2020               UNITED STATES DISTRICT JUDGE



                                         2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 18, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
